FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROZA STEPANYAN,                                  No. 10-71627

               Petitioner,                       Agency No. A095-582-751

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Roza Stepanyan, a native of Iran and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her claim for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo the agency’s legal determinations.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      Substantial evidence supports the BIA’s finding that the harms Stepanyan

and her family suffered in Armenia did not rise to the level of persecution on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992); see Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (harassment,

discrimination, and economic deprivation do not necessarily constitute

persecution). Further, the BIA’s decision belies Stepanyan’s contention that it only

considered the 2004 incident in finding she did not suffer past persecution.

Substantial evidence also supports the agency’s decision that Stepanyan does not

have an objectively reasonable well-founded fear of future persecution. See

Nagoulko, 333 F.3d at 1018 (possibility of future persecution is too speculative).

      Finally, substantial evidence supports the agency’s denial of CAT protection

because Stepanyan did not establish it is more likely than not she will be tortured if

returned to Armenia. See Go v. Holder, 640 F.3d 1047, 1053-54 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                           2                                     10-71627